DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The deposition rate of the protective layer is not compared with any other layer and therefore makes the claims indefinite.  For examination purposes, they are considered to be the same as the silicon layer deposition rate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5 – 14 and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun, US 5,917,199 in view of Le, US 2015/0179683.
	Regarding Claim 1, Byun teaches a manufacturing method of an array substrate, comprising: 
providing a substrate 1; 
depositing and patterning a gate layer 3 on the substrate 1; 
depositing a protective layer (gate dielectric) 5 on the substrate covered with the gate layer; and
 depositing and patterning an amorphous silicon layer 15 and an ohmic contact layer 45 on the protective layer with reference to Fig. 5 in column 7, lines 5 – 11 and in column 8, lines 10 – 16.
Byun teaches gate dielectric layer made of SiN, but fails to teach the protective layer (gate dielectric) deposited by atomic layer deposition ALD. 
	Le teaches forming bottom gate TFT devices in which he teaches gate dielectric layer of SiN deposited by ALD in paragraph 106 for the benefit of using the process parameters to control the composition in paragraph 78.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Byun and deposit the protective layer (gate dielectric) by atomic layer deposition ALD for the benefit of using the process parameters to control its composition as taught by Le in paragraph 78.
Regarding Claims 3 and 4 Byun teaches wherein the gate layer, the amorphous silicon layer and the ohmic contact layer are all formed by a mask process, and the protective layer is formed by a full-coverage coating process with reference to Fig. 5 in column 12, lines 47 – 63.
	Regarding Claim 5, Byun teaches wherein the substrate is a glass substrate with reference to Fig. 5, but fails to teach a cleaned glass substrate.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that substrates are thoroughly cleaned before any deposition takes place as a standard manufacturing practice.
	Regarding Claims 6 and 7, Byun teaches wherein the protective layer (gate insulating layer) is an insulation layer and comprises silicon nitride, silicon oxide, or silicon oxynitride in column 10, lines 5 – 15 
	Regarding Claims 8 and 9, Byun teaches wherein the amorphous silicon layer comprises a-Si:H, and the ohmic contact layer comprises n+ a-Si:H in column 9, lines 3 - 40.  The hydrogen will be incorporated in the a-Si film due to the use of SiH4 as a source gas.
	Regarding Claims 10 – 12, 18 and 20, Byun fails to teach wherein the protective layer is deposited at a same deposition rate as that of the silicon and wherein the deposition rate is no less than 1 angstroms per second, and no more than 20 angstroms per second.  
However, given the substantial teaching of Byun in view of Le, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control these parameters (deposition rate) during the deposition of an amorphous silicon film and the protective layer by the vapor deposition process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claims 13 and 14, Byun teaches a thickness of the protective layer is no less than 2000 angstroms, and no more than 4000 angstroms in column 10, lines 5 – 10.
Regarding Claims 17 and 19, Byun teaches an array substrate, manufactured by the manufacturing method of the array substrate and a display device, comprising the array substrate in column 3, lines 20 – 36 .
	These claims are “product by process” claims.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that applicant has the burden of proof in such cases, as the above case law make clear.

Claim(s) 2, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun, US 5,917,199 in view of Le, US 2015/0179683 as applied to claim 1 above, and further in view of Haripin, US 2015/00999375.
	Regarding Claim 2, Byun in view of Le teaches forming SiN films by ALD, but fails to teach wherein depositing a protective layer on the substrate covered with the gate layer by atomic layer deposition comprising the steps as enumerated in the claim limitations.
	Harpin teaches  a method for forming SiN layer by ALD that comprises: placing the substrate into a reaction chamber for atomic layer deposition (paragraph 18), heating the reaction chamber to adjust a temperature to a preset temperature (paragraph 38), and evacuating the reaction chamber to adjust a pressure to a preset pressure (paragraph 61); controlling a silicon precursor source to be sent into and to stay in the reaction chamber for a first preset time period (paragraphs 41 and 52); controlling an inert gas to purge the reaction chamber for a second preset time period (paragraph 56); controlling a nitrogen precursor source to be sent into and to stay in the reaction chamber for a third preset time period (paragraph 53); controlling the inert gas to purge the reaction chamber for a fourth preset time period (paragraph 56); and cyclically repeating the operations of controlling a silicon precursor source to be sent into and to stay in the reaction chamber for a first preset time period, controlling an inert gas to purge the reaction chamber for a second preset time period, controlling a nitrogen precursor source to be sent into and to stay in the reaction chamber for a third preset time period, and controlling the inert gas to purge the reaction chamber for a fourth preset time period, to form the protective layer on the substrate covered with the gate layer (paragraphs 49 and 62) in above mentioned paragraphs for the benefit of forming high quality SiN film in paragraph 15.  
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Byun in view of Le and deposit a protective layer of SiN on the substrate covered with the gate layer by atomic layer deposition comprising the steps as enumerated in the claim limitations for the benefit of forming high quality SiN film as taught by Haripin in paragraph 15
	Regarding Claim 15, Haripin teaches wherein the silicon precursor source is one of silicon chloride, ethyl orthosilicate, aminosilane, and hexachlorodisilane; and the nitrogen precursor source is at least one of nitrogen, ammonia, and hydrazine in paragraphs 31, 53 and 55.  
Regarding Claim 16, Haripin teaches wherein the preset temperature is no less than 150 degrees Celsius, and no more than 300 degrees Celsius, and the preset pressure is no less than 10 Pa, and no more than 100 Pa in paragraphs 38 and 61.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        October 13, 2022